910 So. 2d 947 (2005)
Christopher MOORE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D05-3014.
District Court of Appeal of Florida, Fifth District.
September 23, 2005.
Christopher Moore, Cocoa, Pro Se.
No appearance for Respondent.
PER CURIAM.
Christopher Moore petitions for a writ of habeas corpus to allow a belated appeal. We deny the petition without prejudice.
Moore's petition alleges that his counsel "was to file necessary documents" for his appeal. However, he does not allege that he made a timely request for an appeal that was not honored by counsel. See Fla. R.App. P. 9.141(c)(3)(F). This Court may "grant a petition seeking a belated appeal if the defendant alleges that a timely request of counsel to file the notice of appeal was made and that counsel failed to do so." State v. Trowell, 739 So. 2d 77, 81 (Fla. 1999) (emphasis added). Additionally, Moore's oath is legally insufficient as he states that his representations are "true and correct to the best of [his] knowledge." See Cherryhomes v. State, 857 So. 2d 277, 277 n. 1 (Fla. 2d DCA 2003) (finding that defendant's affirmation that statement made in rule 3.850 motion are true "to the best of my knowledge and belief" does not constitute an adequate oath).
For these reasons, we deny Moore's petition seeking a belated appeal but without prejudice to file one that is legally sufficient.
PETITION DENIED.
PLEUS, C.J., ORFINGER and MONACO, JJ., concur.